Case: 12-11191       Document: 00512292929         Page: 1     Date Filed: 07/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2013
                                     No. 12-11191
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JACK WADE WARREN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:83-CR-138-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jack Wade Warren, federal prisoner # 13477-077, appeals from the district
court’s denial of his request for a hearing regarding a “Stipulation for Value and
Claim to Arrested Property” that he had filed earlier. He argues on appeal that
his stipulation and claim were filed in accordance with a valid admiralty rule,
the Government’s failure to respond should be construed as its acquiescence to
his stipulation and claim, and the district court erred by failing to enforce the
admiralty rule.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11191     Document: 00512292929         Page: 2   Date Filed: 07/01/2013

                                  No. 12-11191

      Pro se pleadings are afforded liberal construction. Haines v. Kerner, 404
U.S. 519, 520-21 (1972). However, if a motion cannot be construed in such a way
that relief is possible, it is a “meaningless, unauthorized motion” properly denied
by the district court. United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).
As found by the district court, Warren’s stipulation, claim, and request for
hearing were nonsensical and did not offer any coherent claim for relief. Thus,
they were properly denied by the district court as meaningless, unauthorized
motions. See id.
      As Warren’s appeal is utterly without merit, it is dismissed as frivolous.
See 5TH CIR. R. 42.2. We caution Warren that future repetitive, frivolous, or
abusive filings may result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction.
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                         2